Citation Nr: 0612635	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-20 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for diabetes mellitus, 
type II.

3. Entitlement to service connection for bilateral 
sensorineural hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for dermatitis, claimed 
as a skin rash due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to October 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

Upon review of the record, it appears the RO previously 
denied the claims for PTSD and diabetes mellitus on January 
29, 2002. The veteran subsequently filed a new claim 
including entitlement to service connection for PTSD and 
diabetes on January 14, 2003. Rating actions are final and 
binding based on evidence on file at the time the claimant is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a).  The claimant has one year 
from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and 
the decision becomes final if an appeal is not perfected 
within the allowed time period.  38 U.S.C.A. § 7105(b) and 
(c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  Here, 
since correspondence was received within the appeal period, 
the January 2002 decision is not considered final and the 
claims for PTSD and diabetes mellitus may be decided on their 
merits. 

The issue of post-traumatic stress disorder (PTSD) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The veteran does not currently have diabetes mellitus.

2. The preponderance of the evidence is against a finding 
that the veteran currently has bilateral sensorineural 
hearing loss. 

3. The veteran does not currently have tinnitus.

4. The veteran's skin condition was not proximately caused by 
any remote incident of service.


CONCLUSIONS OF LAW

1. The veteran does not have diabetes mellitus which was 
incurred in or aggravated by service or which may be presumed 
to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 1131, and 5107 (West 2002 and Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2. The veteran does not have a bilateral hearing disability 
which was incurred in or aggravated by service or which may 
be presumed to have been incurred in service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, and 5107 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, and 3.385 (2005).

3. The veteran does not have tinnitus which was incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2005).

4. The veteran's skin condition was not incurred in or 
aggravated by service and therefore service connection is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, and 
5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

The veteran claims he is entitled to service connection for 
diabetes mellitus, bilateral hearing loss, tinnitus, and a 
skin condition because all were caused by his alleged combat 
service in Vietnam from October 1968 to October 1969. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The first question to address is whether incurrence of 
diabetes mellitus, hearing loss, tinnitus, and a skin 
condition are factually shown during service. The Board 
concludes they are not. 

The veteran served in Vietnam from October 1968 to October 
1969 as a truck driver, which is confirmed in his DD-214. 
There is no evidence that the veteran served in combat or was 
otherwise exposed to acoustic trauma. The veteran's medical 
records during service, moreover, lack any complaints, 
treatment or diagnosis for diabetes, hearing loss, tinnitus, 
or any skin conditions. Indeed, the service medical records 
and reports of examinations show the veteran entered and 
exited service with no abnormalities, to include normal 
hearing levels. 

When a chronic disease is not present during service, as is 
the case here, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology. This provision does not relieve the 
requirement that there be some evidence of a nexus to 
service. If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997). There is no such 
evidence here. Although tested for diabetes in October 2001, 
30 years after service, the veteran does not currently have a 
diagnosis for diabetes mellitus. The record shows no 
complaints, treatments, or diagnoses for hearing loss or a 
skin condition until 2001, over 30 years after separation 
from service. Also, the record does not contain any evidence 
of in-service or post-service treatments or diagnosis for 
tinnitus. 

Service connection can still be granted for a condition first 
diagnosed after service if the evidence shows it was incurred 
in service. 38 C.F.R. § 3.303(d). To establish entitlement to 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Diabetes Mellitus

The veteran contends that he currently has diabetes mellitus 
as a result to his service in Vietnam. The RO denied his 
claim on the basis of a lack of a current disability.

Service connection for diabetes mellitus may be established 
directly or by statutory presumption. A "presumption" exists 
under the laws and regulations pertaining to Agent Orange 
exposure or to diabetes diagnosed within the first year after 
service. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6) and 3.309(e). That is, a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e), which includes diabetes mellitus, type II, will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service. A 
veteran is presumed to have been exposed to herbicides if he 
or she served in Vietnam between January 9, 1962, and May 7, 
1975, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service. See 38 U.S.C.A. § 1116(f) (West 2002). 

Whether demonstrating service connection directly or by 
presumption, however, the veteran must first demonstrate a 
current disability. Here, no competent evidence tends to do 
so. The veteran was tested for diabetes in October 2001, 
which found no pathology to render a diagnosis at that time. 
The bulk of the medical evidence on record substantially 
deals with the veteran's continuing treatment for post-
traumatic stress disorder (PTSD). A July 2002 hospitalization 
report shows blood work test results within normal range. An 
October 2001 PTSD examination lists "Type II Diabetes" in 
the patient history report, but no diagnostic tests were done 
at that time to confirm a diagnosis.  In fact, all urinalyses 
shown in the VA outpatient records were negative for the 
presence of glucose. In short, none of the medical evidence 
includes a diagnosis for diabetes mellitus. 

The Board concludes that without a medical diagnosis of a 
current disability, service connection for diabetes mellitus 
must be denied. See Hickson, 12 Vet. App. at 253. 

Hearing Loss and Tinnitus

Similarly, the Board concludes that service connection for 
hearing loss and tinnitus have not been established. The 
veteran contends that he has bilateral hearing loss and 
tinnitus as a result of acoustic trauma while in service. The 
record, however, does not show a current disability as to 
either claim. 

With respect to hearing loss disabilities, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the threshold for normal hearing is from 0 to 20 decibels, 
and that higher threshold levels indicate some degree of 
hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 
The Court further opined that 38 C.F.R. § 3.385, discussed 
below, then operates to establish when a hearing loss 
disability can be service connected. Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the only evidence of record indicating 
sensorineural hearing loss is an April 2001 VA outpatient 
treatment record, over 30 years after service, indicating 
"somewhat impaired auditory acuity," which is "due 
probably to sensory nerve damage from combat." The report 
does not detail auditory thresholds in either ear necessary 
to ascertain whether there is a disability within the 
definition of 38 C.F.R. § 3.385. Further, the Board does not 
find the medical evidence probative because, aside from not 
demonstrating an actual disability, it is based on the 
assumption that the veteran served in combat, a premise which 
is not supported by the record. See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993) (a medical opinion based on incorrect 
factual premise is not probative). At that time, the veteran 
also complained of tinnitus ever since service, but a 
diagnosis of tinnitus was not rendered, nor was any medical 
opinion provided linking his complaints to military service.

As for statutory presumptions, where a veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and organic 
diseases of the nervous system (to include sensorineural 
hearing loss (SNHL)) become manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Here, the 
presumption is inapplicable because there is no evidence of a 
diagnosis of hearing loss in the first year after discharge 
from service and the veteran does not argue such. The 
presumption is inapplicable as a matter of law as to his 
claim for tinnitus.

As reflected by the discussion above, the preponderance of 
the evidence is against the veteran's claims. As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for bilateral hearing loss and tinnitus 
must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Dermatits

Here, the veteran argues that his current chronic rash is due 
to Agent Orange exposure while in Vietnam. Unlike his claims 
for diabetes mellitus, bilateral hearing loss, and tinnitus, 
a current skin condition is well documented in the file. 

The Board has considered the veteran's argument that his skin 
condition is due to Agent Orange exposure in Vietnam. As 
explained above, a presumption of service connection for 
veterans who served on active duty in Vietnam during the 
Vietnam Era is triggered where the veteran has a current 
diagnosis for a disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e), even though 
there is no evidence of such disease during the period of 
service. Dermatits, or any other chronic skin condition that 
the veteran has been diagnosed with, however, is not included 
on this list. See id.

Accordingly, the crucial inquiry is whether the veteran's 
skin condition can be directly linked to any remote incident 
of service. The Board concludes it cannot. The veteran's 
service medical records are silent as to any treatment of 
skin conditions and the veteran's earliest treatment for a 
skin condition was not until 2001, over three decades after 
separation from service. Although the records show consistent 
and continuous treatment for a chronic skin rash from 2001 to 
2003, none of the medical providers ever link his current 
skin condition to any in-service occurrence.

In summary, the Board finds that the evidence of record does 
not show current diagnoses for diabetes mellitus, hearing 
loss, or tinnitus. Although the veteran does have a diagnosis 
for a chronic skin condition, the evidence does not show that 
the veteran had a skin condition in service or for many years 
thereafter. Furthermore, the medical evidence on file does 
not relate the veteran's skin condition to any aspect of the 
veteran's period of active duty. Direct service connection 
requires a relationship or connection to an injury or disease 
or some other manifestation of the disability during service. 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see 
also, Hickson, supra. The most probative evidence of record 
is against such a finding in this case. In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against all the claims, and the benefit of the 
doubt doctrine is not for application. See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F.3d 1361 (Fed Cir. 2001).

Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  


The notice requirements were met in this case by letters sent 
to the claimant in May 2001, October 2001, February 2003, and 
January 2004. Those letters advised the claimant of the 
information necessary to substantiate his claims, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2005). Since the 
Board concludes the claims for service connection are denied, 
for the reasons discussed above, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot, and no further notice is needed at this 
time. Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App., March 3, 2006).  The veteran has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claims, and 
has in fact provided additional arguments at every stage. 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The Board concludes an examination is not needed in this case 
as to any of the claims because the only evidence indicating 
the veteran "suffered an event, injury or disease in 
service" is his own lay statements. Additionally, there is 
no evidence that the veteran currently has diabetes mellitus, 
hearing loss or tinnitus. This is insufficient to trigger 
VA's duty to provide an examination. The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. Therefore, the Board may proceed to 
consider the merits of the claims, as indicated above.  

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for diabetes mellitus, type 
II is denied.

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for dermatitis, claimed as 
a skin rash due to exposure to Agent Orange is denied.


REMAND

The RO received additional evidence from the veteran in June 
2004, before the file was sent to the Board. The new evidence 
included a progress report from May 2004 indicating a 
diagnosis of PTSD, but also showing that the veteran was 
hospitalized for PTSD from April 11, 2004 to May 27, 2004 at 
a VA medical center in central Arkansas. VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession. Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992). Accordingly, the RO must obtain these 
records as well as any other records at the VA medical 
centers identified by the veteran from August 2003 to the 
present.

The veteran has been asked more than once to complete a PTSD 
questionnaire, but he has not done so.  The denials of his 
claim have consistently advised him that insufficient 
evidence is of record to attempt to verify his claimed 
stressors.  He has made vague, general statements such as 
friends being killed or being subjected to combat situations.  
He has never provided dates, locations, or names in relation 
to any stressful incident alleged to be the cause of his 
current mental condition. Until and unless he does so, no 
further action can be taken to assist him.  While this case 
is in remand status, the veteran may complete the 
questionnaires previously provided to him or otherwise give 
this information to the RO. 


Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records from 
the VA facilities in Central Arkansas and 
North Texas, for treatment from August 2003 
to the present. Continue to request these VA 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile. All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response if 
records are not available.

2. After completion of the above, the RO 
should review the issue.  If there is 
additional information contained in the 
additional VA medical records that may help 
corroborate the veteran's reported stressors 
or if he provides such information, the RO 
should consider whether further development 
must be done.  Then, the RO should reconsider 
the claim.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to 
respond. Thereafter, the claim should be 
returned to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this claim. The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is 
required of the veteran until further notice is obtained.  

This claim must be afforded expeditious treatment. 


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


